Case 18-20257-EPK Doc122 Filed 02/03/21 Page 1 of3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] Seventh Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Howell, Tonua JOINT DEBTOR: CASE NO.: 18-20257-EPK
SS#: xxx-xx- 7720 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $6,561.52 formonths_ 1 to 30 ;
2. $8,685.50 for months 31 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [_] PROBONO
Total Fees: $4000.00 Total Paid: $1500.00 Balance Due: $2500.00
Payable $83.33 /month (Months 1 to 30 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500 Base Fee + 500 Motion to Modify

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: RSI Financial Services
Address: 1425 Gateway Dr Ste 400 Arrearage/ Payoff on Petition Date $242,227.82
Irving TX 75038 Asrears Payment (Cure) $2,518.07 /month (Months 1 to 30 )
Last 4 Digits of Asrears Payment (Cure) $3,086.77 /month (Months 31 to 84 )
Account No.: 6745 Regular Payment (Maintain) $3,315.68 /month(Months 1 to 30_)
Regular Payment (Maintain) $4,455.80 /month (Months 31 to 84 )

 

 

LF-31 (rev. 10/3/17) Page 1 of 3

 
 

Case 18-20257-EPK Doc122 Filed 02/03/21 Page 2 of 3

 

 

 

Debtor(s): Howell, Tonua Case number: 18-20257-EPK.
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [m|Escrow is included in the regular payments
[_ Other Real Property [_|The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:

111 Via Santa Cruz Jupiter FL 33458

[_] Personal Property/Vehicle

Description of Collateral:

 

 

2. Creditor: Paseos Property Owners Association, Inc.

 

 

 

Address: c/o Coastal Property Arrearage/ Payoff on Petition Date $12,477.17
752 NUS Hwy ' Arrears Payment (Cure) $123.12 /month(Months 1 to 30 )
Tequesta FL 33469 Asrears Payment (Cure) $162.66 /month (Months 31 to 84 )
Last 4 Digits of Regular Payment (Maintain) $60.83 /month (Months 1 to 30 )
Account No.: oil Regular Payment (Maintain) $125.92 /month (Months 31 to 84 )
Other:
[m] Real Property Check one below for Real Property:
[m Principal Residence [m]Escrow is included in the regular payments
[_|Other Real Property [_]The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:

111 Via Santa Cruz Jupiter FL 33458

[_] Personal Property/Vehicle

 

Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: [|] NONE

C. LIEN AVOIDANCE [ms] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[™] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

{m] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [Bt] NONE
B. INTERNAL REVENUE SERVICE: [_] NONE

 

Total Due: $3,462.20 Total Payment $3,462.20
Payable: $34.83 /month (Months 1 to 30 )
Payable: $44.76 /month (Months 31 to 84 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [|B] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $20.00 /month (Months 31 to 84 )

LF-31 (rev. 10/3/17) Page 2 of 3
Case 18-20257-EPK Doc122 Filed 02/03/21 Page 3 of 3
Debtor(s): Howell, Tonua Case number: 18-20257-EPK.

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mi] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[™] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [mj] NONE
VIII. NON-STANDARD PLAN PROVISIONS [mj] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Tonua Howell Debtor 2/3/2021 Joint Debtor

Date Date

Howell, Tonua

/s/ Robert A Gusrae 2/3/2021
Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
